Citation Nr: 1417768	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska



THE ISSUES

1. Entitlement to an increased rating higher than 10 percent for the service-connected coronary artery disease, status post coronary artery bypass graft (CABG).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision.  The issue of entitlement to a TDIU rating will be discussed in further detail below. 

In December 2012, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The December 2012 hearing transcript and VA treatment records from April 2011 to August 2012 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

On VA examination in June 2012, the examiner indicated that a diagnostic exercise test would not be conducted.  In statements and testimony, the Veteran contends that his June 2012 VA examination is inadequate because he was not given a proper stress test to assess his workload in METS.  See Board hearing transcript page 4, August 2012 Notice of Disagreement.  

The ischemic heart disease disability benefits questionnaire dated in February 2013 is unclear as to whether an exercise stress test was completed as the examiner checked boxes indicating that it was completed and that it was not completed.  

VA's Compensation & Pension service created a specialized examination worksheet to guide examiners in conducting heart examinations, which requires the examiner to provide the METS level determined by exercise testing in most circumstances.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

Therefore the Veteran should be scheduled for another VA examination to determine the current level of severity of his service-connected coronary artery disease.

In the VA Form 9 Appeal received in October 2012, the Veteran stated that had to retire a year early because of his service-connected heart disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  On review, the issue of entitlement to a TDIU has been raised by the record and is for consideration.

At this time, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  The issue of an increased rating for the service-connected coronary artery disease is being remanded herein and is inextricably intertwined with any claim for a TDIU rating.  Thus, it must be remanded as well so that further development, to include providing the Veteran notice under VCAA, can be completed.

Lastly, in December 2012 the Veteran testified that, later in the same month, on December 18th, he had an appointment scheduled with the cardiology department at the VA medical facility.  As the most recent VA records in the file are dated in August 2012, an attempt needs to be made to obtain copies of complete VA records.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps in order to obtain copies of any outstanding VA treatment records dated since August 2012 for review in connection with the claim for increase.  The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO should then provide appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 regarding the claim for a TDIU rating.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3. The RO then should have the Veteran scheduled for a VA examination to determine the severity of the service-connected coronary artery disease.  The claims folder should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history,  the pertinent details of which should be included in the examination report in order to facilitate the evaluation of the service-connected disability in terms of the applicable diagnostic criteria.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's coronary artery disease, to include the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope. The examiner should also indicate whether there is left ventricular dysfunction and report the Veteran's ejection fraction. 

In assessing the MET level, the examiner should conduct exercise testing unless it is contraindicated by the Veteran's heart condition.  If the examiner determines that exercise testing is contraindicated he or she should provide an explanation why this is so.  

The examiner should specifically indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

The examiner also is asked to address whether the service-connected coronary artery disease prevents the Veteran from securing and following substantially gainful employment consistent with his educational and occupational background.  

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

